ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 9-16 are allowed because the prior art made of record does not teach a charging device for charging an electrically powered motor vehicle and a method for operating a charging device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 9-13, the prior art made of record fails to teach the combination of steps recited in claim 9, including the following particular combination of steps as recited in claim 9, as follows:
a second interface, via which a second communications link can be established between the motor vehicle and the charging device, such that when the first communications link is established,  the motor vehicle may gain access to the local network; and
at least one additional interface, via which an additional communications link can be established between an additional participant and the charging device, such that when the first communications link is established, the additional participant may gain access to the local network. 

query a specific certificate from the motor vehicle, and to establish the second
communications link only in the event of a successful authentication of the certificate provided by the motor vehicle; and
establish the additional communications link without querying and authenticating the specified certificate,
wherein the charging device is configured to prevent an exchange of data between the motor vehicle and the additional participant when the second communications link and the additional communications link are established.

4.         With respect to claim 14-16, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:
querying a specific certificate from a motor vehicle via the charging device;
establishing a second communications link between the motor vehicle and the charging device via a second interface of the charging device only upon a successful authentication, by the charging device, of the specific certificate provided by the motor
vehicle, such that when the first communications link is established,  the motor vehicle may gain access the local network;
establishing an additional communications link between an additional participant and the charging device via at least one additional interface of the charging device, such that when the first communications link is established, additional participant may gain access the local network,
wherein the additional communications link is established without querying and authenticating the specific certificate, and
wherein the charging device is designed to prevent an exchange of data between the motor vehicle and the additional participant when the second and the additional communications link are established.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851